Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims
The amendment filed on Dec. 14, 2020 is acknowledged. Claims 40-41 and 43 have been withdrawn. Claims 1, 3, 6, 8, 13-15, 23-25, 36 and 51-53 are under examination in the instant office action. 
Applicants' arguments, filed on Dec. 14, 2020, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 
Non-Compliant Amendment 
It is noted that claim 22 has been cancelled with the text strike-through. For cancelled claim, claim text shall not be presented. See 37 CFR 1.121 (C).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, 13-15, 23-25, 36 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0018415 (cited in the IDS filed on 9/18/2049) in view of WO2014/041531. 
US 2013/0018415 discloses threads of at least one elongate synthetic collagen fiber (flexible solid matrix) for cosmetic uses (e.g., reducing wrinkle size) wherein the thread with the at least one elongate synthetic collagen fiber can be placed under the outer layer of skin (e.g., the epithelium) in a subdermal location to fill a crevice or void (abstract, [0007], [0008]). US 2013/0018415 further teaches that the thread is placed under an outer layer of skin using a needle attached to the thread (suture) and the needle can be inserted under the skin and used to pull a length of the thread into a wrinkle crevice under the outer layer of skin ([0022], [0023], and [0058]). US 2013/0018415 further teaches that the at least one thread can be configured to swell in situ in cross-sectional size at least about 30% after placement when fully hydrated. Thus, it meets the recitation that “the thread has an ultimate tensile strength sufficient to pull the thread through a human skin or subcutis and manipulate the thread once in the skin or subcutis such that the integrity of the thread is not substantially compromised”. US 2013/0018415 further disclose that the thread can be degradable or resorbable in vivo or can be cross-linked (non-degradable) ([0009], [0021], and [0063]).
US 2013/0018415 also teaches that a "synthetic fiber" refers to any fiber-like material that has been formed and/or chemically or physically created or altered from its naturally-occurring state and synthetic collagen fibers can include non-collagenous components, such as particulates, hydroxyapatite and other mineral phases, or drugs that facilitate tissue growth ([0046]). In addition, US 2013/0018415 teaches that the fibers and/or constructs formed of the fibers can include compositions that contain therapeutic agents such as bisphosphonates, anti-inflammatory steroids, growth factors such as basic fibroblast growth factor, tumor growth factor beta, bone morphogenic proteins, platelet-derived growth factor, and insulin-like growth factors; chemotactic factors such fibronectin and hyaluronan; and extracellular matrix molecules such as aggrecan, biglycan, and decorin  (dermal fillers) ([0046]).  In addition, US 2013/0018415 disclose a kit comprising the thread and a needle ([0015] and [0017]). 
US 2013/0018415 does not specifically disclose the threads of the synthetic collagen fiber associated with a rigid or semi-solid dermal filler such as hydroxyapatite which is formulated in the shape of a plurality of particles having the average particle diameter of 10 to 100 micron in claim 1 and 10 to 50 micron, 20 to 50 micron, or 25 to 45 micron in new claims 51-53. 
However, biocompatible ceramic skin augmentation materials, such as hydroxyapatite, were known to be efficient skin augmentation materials (dermal filler) due to the following  properties:  hydroxyapatite is a naturally occurring mineral form of calcium phosphate, hydroxyapatite comprises the mineral constituent of bone, therefore rendering it biocompatible and non-immunogenic when introduced into the body of a subject; hydroxyapatite is biodegradable following the same metabolic pathways as bone debris resulting from common bone fractures, yet is semi-permanent, as it lasts up to 3 years when implanted into a subject; moreover, when injected as small microspheres, hydroxyapatite acts as a scaffold that promotes new tissue formation similar to its surrounding environment; and inside skins such as the dermis, deposited particles of hydroxyapatite support fibroblastic ingrowth and new collagen formation as evidenced by WO2014/041531 (p2, lines 17-28). WO2014/041531 discloses the use of a skin augmentation composition comprising the biocompatible ceramic materials such as hydroxyapatite which is administered to a skin and/or subcutis of a subject with an  applicator for filling the undesired lines, wrinkles, depressed scars and folds of a subject's skin and restoring youthful fullness to the skin (abstract and claim 1).  WO2014/041531 further teaches that the biocompatible ceramic material such as hydroxyapatite is in the form of particles having a size of about 10-100 µm (p6, lines 23-30). In addition, it discloses that according to some embodiments, the biocompatible ceramic material comprises beads and/or particles having a size of up to 5, 10, 20, 30, 40, 50, 60, 70, 80, 90, 100 µm or 25-45 µm (p19, line 9-23). WO2014/041531 further discloses that said augmentation composition further comprises at least one type of skin augmentation material selected from the group consisting of: a biodegradable natural substance such as bovine collagen, porcine collagen, recombinant collagen, a biodegradable synthetic polymer, a non-biodegradable synthetic polymer, a non-biodegradable natural substance and combinations thereof (claim 8 and p7, lines 9-19). In addition,  WO2014/041531 discloses that  there are dozens of known dermal filling agents for which include autologous implantable materials, allogeneic products, xenogeneic products and synthetically derived products and available dermal fillers comprise biodegradable natural substances (such as collagen, gelatine, hyaluronic acid, dextran and dried acellular particulate dermal matrix), biodegradable synthetic polymers (such as poly-L-lactic acid, polyethylene oxide and carboxymethylcellulose), non-biodegradable synthetic polymers (such as polymethyl methacrylate, polyacrylamide, polyalkylimide and silicones) and combinations thereof (p2, lines 10-16). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add or apply the skin augmentation composition  ordinary skill in the art would have been motivated to do so on the reasonable expectation that the hydroxyapatite particles would provide additional skin augmentation properties when used with the synthetic collagen thread in reducing wrinkles.  
The hydroxylapatite particles of the prior art is the same rigid dermal filler as recited in claim 24. Thus, it necessarily gradually dissociates from the collagen thread (solid matrix) when used with the synthetic collagen thread as taught and motivated by the prior art and inherently has the same characteristics of the rigid dermal filler as recited in claims 13-14 because products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).  There is no Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
Response to Applicant’s arguments
Firstly, Applicants argued that the collagen fibers of US 2013/0018415 are simultaneously the thread and the dermal filler while the surgical suture of the present invention is composed of two key components, the flexible solid matrix thread which serves as a carrier or vehicle to dermal fillers, and the dermal fillers carried by the thread.
Secondly, Applicant argued that one of ordinary skill in the art would be taught away from choosing the collagen fibers of US 2013/0018415 as the “flexible solid matrix thread” of the present invention because of the followings:  1) one of ordinary skill in the art would be aware that the use of collagen fibers such as of US 2013/0018415 is associated with many adverse complications; 2) the dry or partially hydrated collagen fibers of US 2013/0018415 are deformed after implantation in the body as a result of passive or active hydration by at least about 30%, typically between about 30% to about 500%, and even greater for certain gelatin hydrogel threads (see e.g. paras. [0054], [0078], Figs. 1, 7) and thus their final in-vivo appearance, size, volume, and shape, cannot be predetermined before implantation; and 3) one of ordinary skill in the art would be aware that the dry or partially hydrated collagen fibers of US 
In the response to the first argument: US 2013/0018415 explicitly teaches that a "synthetic fiber" refers to any fiber-like material that has been formed and/or chemically or physically created or altered from its naturally-occurring state and synthetic collagen fibers can include non-collagenous components, such as particulates, hydroxyapatite and other mineral phases, or drugs that facilitate tissue growth (see [0046]). Also, it teaches that the fibers and/or constructs formed of the fibers (thread) can include compositions containing therapeutic agents such as bisphosphonates, anti-inflammatory steroids, growth factors such as basic fibroblast growth factor, tumor growth factor beta, bone morphogenic proteins, platelet-derived growth factor, and insulin-like growth factors; chemotactic factors such fibronectin and hyaluronan; and extracellular matrix molecules such as aggrecan, biglycan, and decorin  (dermal fillers) ([0046]).  In addition, US 2013/0018415 teaches that the thread can be coated, sprayed, embedded or otherwise include one or more of: chemical collagen promoters such as cytokines and growth factors, antioxidants such as ascorbic acid, extracellular matrix macromolecules such as elastin, fibronectin and laminin and/or other therapeutics including anti-inflammatory agents, antibiotics and the like. Thus, US 2013/0018415 teaches, motivate and suggests the synthetic collagen fibers (flexible solid matrix thread) associated with other therapeutic agents including hydroxyapatite, which was taught to be biocompatible and acts as a scaffold that promotes new tissue formation similar to its surrounding environment and support fibroblastic ingrowth and new collagen formation when deposited to skins such as the dermis as evidenced by WO2014/041531.  
In the response to the second argument 1), the reference cited by Applicants discloses that while there are some known complications or adverse effect, many practitioner are still et al. disclose porcine collagen filler for nasolabial fold correction as an alternative type of bovine collagen filler and disclose that  the porcine collagen filler tolerable in most cases and  there was no serious adverse reaction (see abstract and pS221,Conclusion). In addition, there is no evidence that the synthetic collagen fibers of US2013/0018415 have those complications or adverse effects Applicant asserted. Instead, US2013/0018415 discloses that the thread can be configured to have "benign degradation", which means that the component degrades in the body without producing adverse or unnatural effects ([0056]). Thus, one of ordinary skill in the art would not be taught away from choosing the synthetic collagen fibers of US 2013/0018415 as the “flexible solid matrix thread”.  As to the argument regarding 2), one of ordinary skill in the art would not be led away from choosing the synthetic collagen fibers just because their final in-vivo appearance, size, volume, and shape, cannot be predetermined before implantation as Applicant asserted. Also, passive or active hydration of dry or partially hydrated collagen fibers after implantation in the body is not a deformation, but an intended step for increasing size of the thread to the desired amount so that the outer layer of skin can be pushed outward in response to the hydrating step to reduce the appearance of a wrinkle (see [0078]). Also,  US 2013/0018415 specifically teaches that the thread can be sized and configured for placement in a facial wrinkle to reduce wrinkle size (see [0011]) and further discloses that the thread, after partial and/or full hydration, can, in position, have a substantially resilient and laterally compressible configuration so that when skin is pressed down over the thread, a tactile soft touch, mimicking natural skin and underlying tissue, is provided and the thread can be configured to substantially "rebound" to fill the void/wrinkle space after touch compression ([0056]).  Thus, those disclosure of US with a longer term reduction in wrinkle formation/size (see [0055]). The synthetic collage fiber being degradable or resorbable in-vivo would be recognized as desirable properties.  Thus, one of ordinary skill in the art would not be taught away from choosing the synthetic collagen fibers of US 2013/0018415 as the “flexible solid matrix thread” on the contrary to Applicant’s assertion.  
For the foregoing reasons, Applicant’s arguments have not been found to be persuasive.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611